Title: From George Washington to Baron de Frey, 17 December 1781
From: Washington, George
To: Frey, Baron de


                        
                             17 December 1781
                        
                        Monsr Charles de Frey obtained the Rank of Captain in the Army of the United States in January 1778—At which
                            time he joined the family of Major Genl the Marquis de la Fayette and continued with him ’till after the Battle of
                            Monmouth in the Month of June following.
                        Capt. de Frey was then appointed to the command of a Company in the Legionary Corps of Brigadier General the
                            Count Pulaski—In October 1779 he sollicited and obtained leave to return to France upon Furlough—On his passage back to
                            America he was unfortunately taken prisoner and remained in Captivity untill July 1781.
                        Finding upon his release that the Legion to which he belonged had been dissolved upon the death of Count
                            Pulaski, he joined the Army as a Volunteer at the Seige of York in Virginia and acted under the immediate command of the
                            Marquis de la Fayette from whom he obtained a very honorable Certificate of his services upon that occasion.
                        By the testimonials of the General Officers under whom Capt. de Frey has more immediately served, it fully
                            appears that during his continuance in the Army of the United States he acted with the bravery and good conduct of an
                            officer and the Reputation of a Gentleman. Given under my hand and seal at Philadelphia the 17th day of Decemr 1781—

                    